Citation Nr: 0717105	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-05 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as secondary to a service-connected right foot 
disorder. 

2.  Entitlement to service connection for a headache 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to May 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's post-service back problems, primarily 
manifested by degenerative joint disease, are etiologically 
related either to service or to a service-connected 
disability, nor may degenerative joint disease (arthritis) be 
presumed to have been so incurred.

2.  A preponderance of the probative and competent medical 
evidence of record is against a finding that the veteran 
currently suffers from chronic headaches; there is no current 
diagnosis of headaches or a chronic disorder primarily 
manifested by headaches of record, nor were headaches 
complained of or diagnosed during service.


CONCLUSIONS OF LAW

1.  The veteran's claimed back disorder was not incurred in 
active military service, nor is such disorder secondarily 
related to any service-connected disability, to include a 
right foot disability.  38 U.S.C.A. §§ 1112, 1131 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 
(2006).

2.  A chronic headache disorder was not incurred in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
May 2002 and January 2003 (back claim) and in November 2002 
(headaches) all prior to the initial adjudication of the 
claims in April 2003. 

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the 2002 and 
2003 VCAA letters about the information and evidence that is 
necessary to substantiate the service connection claims at 
issue.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and statements in 
support of his claims.

To the extent that any VCAA notice letter that was provided 
to the veteran did not specifically contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the veteran in the April 2003 rating decision and 
statement of the case (SOC) issued in December 2004 of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claims.  Moreover, in February 2005, the veteran 
indicated that he had no other information or evidence to 
give in support of his claims and wanted them to be sent to 
the Board.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  As noted 
above, because each of the four content requirements of a 
VCAA notice has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation for 
both claims on appeal.  Any questions as to an appropriate 
disability rating or effective date to be assigned are 
therefore rendered moot.  Accordingly, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and VA medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with his claim.  In addition, 
VA examinations were provided in 2002 and 2004.  The Board 
concludes that VA has done everything reasonably possible to 
assist the veteran in obtaining a complete record on appeal.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Thus, the Board finds that there 
is no indication that there is additional available evidence 
to substantiate the veteran's claim that has not been 
obtained and associated with the claims folder.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Factual Background

Service medical records (SMR's) show that in September 1963, 
the veteran was injured in an automobile accident resulting 
in abdominal injuries, fracture/dislocation of the right 
foot, multiple contusions and abrasions about the head, lower 
chest and left chest.  Specifically, several ribs as well as 
the right tarsometatarsal joint were fractured.  Right foot 
surgery was performed.  The final diagnoses included 
concussion of the brain (cleared); dislocation of the right 
tarsometatarsal joints; closed fractures of ribs # 7, 8, 9, 
10 and 11; and simple closed fracture of the right 
tarsometatarsal joints.  The separation examination of May 
1964 revealed that clinical evaluation of the head and face 
as well as the spine was normal.  

By rating action of December 1974, service connection was 
granted for residuals of fractures of the # 7, 8, 9, 10 and 
11th ribs (which reportedly included a claim for a back 
injury) and for residuals of a fracture dislocation of the 
tarsal-metatarsal joints of the right foot.  

VA records reflect that the veteran complained of back pain 
in April 1975.  X-ray films of the lumbar spine revealed no 
recent fracture, but showed degenerative marginal osteophytes 
and slight narrow disc space between L-5 and S-1.  X-ray 
films of the thoracic spine showed degenerative marginal 
osteophytes and no narrow disc space.

On VA examination conducted in April 1976, the veteran 
complained of low back discomfort and right foot pain.  At 
that time, examination of the spine revealed no malalignment, 
edema or spasm, and range of motion of the back was complete 
and without complaints of pain.  No disorder of the back was 
diagnosed.

VA records dated in 1986 and 1989 reference the veteran's 
complaints of back pain.  

In hearing testimony presented in February 1987, the veteran 
stated that he experienced pain in the lower back and in the 
side and back of his rib cage.  

When examined by VA in March 1987, there was no evidence of 
muscle spasms, and the veteran had normal range of back 
motion.  

Service connection for (residuals of) a brain concussion was 
denied in a May 2000 rating decision.

A VA examination of the brain was conducted in August 2001.  
A history of a motor vehicle accident in 1963 resulting in 
fractures of the ribs and right foot and in a cerebral 
concussion was noted.  The veteran denied having any memory 
problems and noted that he experienced occasional headaches.  
Examination of the head was described as atraumatic and 
normocephalic.  An impression of cerebral concussion, without 
residuals, was made.  No focal neurological deficit was 
noted.  

In April 2002, the veteran requested service connection for 
arthritis/back problems, secondary to the service-connected 
right foot disability.  

On VA examination conducted in April 2002, the veteran 
complained of back pain and denied having headaches.  

A VA examination of the feet was conducted in October 2002.  
X-ray films revealed degenerative joint disease of the lumbar 
spine.  Lumbosacral strain was diagnosed and the VA examiner 
opined that this was not related to degenerative joint 
disease of the right foot, adding that pain in the back was 
clearly present prior to the right foot surgery (done in 
April 2001).

In a statement provided in February 2003, the veteran 
indicated that he had been told by doctors that problems with 
the hip and low back were caused by his foot condition and 
that his headaches were most likely due to a head injury. 

VA records dated in February 2003 document the veteran's 
complaints of constant pain in the low back and between the 
shoulders.  X-ray films showed severe disc space narrowing at 
L4-5.  

The file contains a VA medical record dated in July 2003 
indicating that the veteran's back pain was likely related to 
his foot injury and that his headaches are more likely than 
not related to post concussion syndrome.  The history 
indicated that the veteran wished to connect depression, back 
pain and headaches to a service connected disability.

Records dated throughout 2003 and 2004 repeatedly document 
the veteran's complaints and treatment of back pain and fail 
to document complaints or any diagnosis of headaches.  

A VA examination of the spine was conducted in November 2004 
and the claims folder was reviewed.  The veteran complained 
of generalized arthritis and chronic back pain.  Degenerative 
joint disease of the lumbosacral spine was diagnosed.  The 
examiner noted that there was no evidence of limping or 
alteration of gait and no alteration of the horizontal level 
to the hips or the vertical level to the spine and therefore 
it was not likely that the (right) foot was the cause of the 
back problems.  

Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).  (The provisions of 
38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.)

When there is evidence that a chronic disease, including 
arthritis, manifests to a degree of 10 percent or more within 
one year of leaving service, such disability shall be granted 
service connection on a presumptive basis.  38 C.F.R. § 
3.307, 3.309 (2006).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran contends that service connection is warranted for 
a back disorder, claimed as secondary to a service-connected 
right foot disorder and that service connection is warranted 
for a headache condition, claimed as attributable to a 
concussion sustained as a result of a motor vehicle accident 
in service.  

The veteran's service medical records document the occurrence 
of a motor vehicle accident occurring in September 1963, 
which resulted in a fractured right foot, several fractured 
ribs, both currently service-connected conditions, and a 
concussion that resolved and is not service-connected.  The 
service medical records fail to document any involvement of 
the back in conjunction with the accident or any complaints 
of headaches attributable to that accident.  The service 
medical records are otherwise negative for any complaints, 
treatment or diagnoses related to the back or to headaches.

The earliest post-service clinical indication of any back 
symptomatology is shown in 1975, more than a decade after 
discharge from service, at which time evidence of arthritis 
of the spine was demonstrated on X-ray films.  Essentially 
back problems have been consistently shown from that point to 
the present time.  

The veteran does not argue, nor does the evidence suggest, 
that a currently manifested back disorder was directly 
incurred in service.  Instead, his primary argument is that a 
currently manifested back disorder is secondarily related to 
a service-connected right foot disorder.  The requirement of 
an evidentiary showing of an etiological relationship has 
been repeatedly reaffirmed by the U.S. Court of Appeals for 
the Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  With respect to the veteran's statements 
and testimony to this effect, it is well established that, as 
a layman, the veteran is not considered capable of opining on 
matters requiring medical knowledge.  See Moray v. Brown, 5 
Vet. App. 211 (1993). 

The record contains several medical opinions addressing the 
issue of etiology at issue in this case.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board is mindful that it cannot 
make its own independent medical determinations and that it 
must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the weight to be accorded the various items of 
evidence in this case must be determined by the quality of 
the evidence, and not necessarily by its quantity or source.

In this case, the record contains two VA medical opinions, 
offered in October 2002 and November 2004, both based on 
review of the evidence in the claims folder, a history 
presented by the veteran himself and physical examination of 
the veteran, indicating that no etiological relationship 
exists between the veteran's service-connected right foot 
disorder and the currently claimed back disorder, with the 
reasons supporting that conclusion explained.  

In support of the claim, the record contains a medical 
statement presented in a VA record of July 2003, to the 
effect that the veteran's back pain was likely related to his 
foot injury.  However, in contrast to the two aforementioned 
VA opinions, there was no indication that the veteran's 
previous clinical history was reviewed in making that 
decision, nor was any explanation offered to support that 
position.  It appears that this opinion was made based 
largely on a history as provided by the veteran.  
Accordingly, this evidence is afforded less probative value 
than the aforementioned opinions.  No other supportive 
opinions exist in the record.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and service connection 
for a back disorder under either the basis of direct service 
incurrence, or based upon a secondary relationship, must be 
denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet.App. 439, 448 (1995) (en banc).  Moreover, 
because the earliest post-service clinical indication of any 
back symptomatology is shown in 1975, more than a decade 
after discharge from service, at which time evidence of 
arthritis of the spine was demonstrated on X-ray films, 
arthritis may not be presumed to have been incurred in 
service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(a).

With respect to the veteran's claimed headaches, the 
veteran's initial complaints of headaches were documented 
during a VA examination conducted in 2001, more than 35 years 
following his discharge from service, and even at that time, 
the examiner did not diagnose a chronic headache disorder.  
While the veteran complained of acute occurrences of 
headaches on VA examination in 2001, subsequent VA records 
fail to document complaints, treatment or a diagnosis of a 
chronic headache disorder and in fact reflect that in 2002 
the veteran denied experiencing headaches.  According to 
records dated in 2003 and 2004, he failed to complain of or 
receive treatment for headaches.  Accordingly, the post-
service evidence does not currently contain, nor has it ever 
contained, a clear clinical diagnosis of a chronic disorder 
primarily manifested by headaches.  

A claim for service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  In this case, there is no current diagnosis of 
the claimed disability, i.e., headaches.  Accordingly, the 
appeal must be denied, and the service connection claim for 
headaches must be denied on this basis alone.

As for the medical evidence dated in July 2003, namely a VA 
medical record in which a doctor etiologically linked the 
veteran's claimed headaches to post-concussion syndrome, this 
evidence is of no probative value.  Initially, the Board 
points out that neither complaints nor a diagnosis of 
headaches were even made at that time.  Moreover, it is clear 
that this opinion was offered based on a history provided by 
the appellant and without the benefit of reviewing the 
veteran's medical history as related to his claimed 
headaches.  Accordingly, this medical evidence is of no 
probative value as it was based on an incomplete and 
selective evaluation of the evidence.  Moreover and 
significantly, the opinion addresses a claimed headache 
disorder, for which a current clinical diagnosis has not been 
established. 

In summary, inasmuch as the veteran has no current diagnosis 
of headaches, the preponderance of the evidence is against 
the veteran's claim and service connection for such is not 
warranted.  See Brammer, supra.  See also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  Although the veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit-of-the-doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection for headaches.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a back disorder, either 
on the basis of direct service incurrence or as secondary to 
service-connected disability, or for arthritis of the spine 
based on a presumption of service incurrence, is denied.

Entitlement to service connection for headaches is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


